Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 April 1800
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Apr. 22. 1800.

It is very long since I wrote to you, because I have been uncertain whether you would not have left Eppington before the arrival of my letters there, & the rather as I found them very long getting there. mr Randolph’s letter of the 12th. informs me you had then returned to Edgehill. in a letter of Mar. 24. which is the last I have recieved from Eppington, mr Eppes informed me Maria was so near well that they expected in a few days to go to Mont-blanco. your departure gives me a hope her cure was at length established. a long & a painful case it has been, & not the most so to herself or those about her. my anxieties have been excessive. I shall go by Mont-blanco to take her home with me, which mr Eppes expressed to be their desire. I wrote last week to mr Richardson to send off my horses to Mont Blanco on the 9th. of May. but both houses having agreed to rise on the 2d Monday (12th.  of May) I shall write to him by this post, not to send them off till Friday the 16th. of May; as I shall be 7. or 8 days from the 12th. getting to Mont Blanco, and near a week afterwards getting home. I long once more to get all together again: and still hope, notwithstanding your present establishment, you will pass a great deal of the summer with us. I would wish to urge it just so far as not to break in on your & mr Randolph’s desires & convenience. our scenes here can never be pleasant. but they have been less stormy, less painful than during the XYZ. paroxysms. our opponents perceive the decay of their power. still they are pressing it, and trying to pass laws to keep themselves in power. mr Cooper was found guilty two days ago, under the Sedition law, and will be fined & imprisoned. Duane has 16. or 17 suits & indictments against him. the sheriff & justices who got the letters of mr Liston which Sweezy the horse thief abandoned, are indicted. this is all the news I have for mr Randolph. of foreign news we know nothing but what he will see in the papers. I inclose a little story for Anne, and many kisses for Ellen-aroon. present my affections to mr Randolph. to yourself constant & unbounded love. Adieu my dear dear Martha.
